UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	November 1, 2013 — April 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Income Fund Semiannual report 4 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Shareholder meeting results 68 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Global stock markets continue to advance, albeit at a slower pace than in 2013, as the recovery in economies around the world progresses. In the United States, recent improvements in the vital areas of employment, manufacturing, and consumer sales appear to have returned the economy to its upward trajectory. Likewise, capital spending by businesses —a key variable needed to support continued economic expansion — has risen. This strength, along with the leadership transition at the Federal Reserve, has fueled debate about future monetary policy. In this environment, we believe Putnam’s commitment to active fundamental research and new ways of thinking can serve the best interests of investors. We are pleased to report that this commitment has played a positive role in investment performance. Barron’s has ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending in December 2013. We also believe that it is worthwhile to meet with your financial advisor periodically to discuss the range of strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —crucial considerations as you work toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception of the fund’s classAshares. † Returns for the six-month period are not annualized, but cumulative. 4 Income Fund Interview with your fund’s portfolio manager Mike, what was the bond market environment like during the six months ended April30, 2014? Overall, it was a favorable environment for taking prepayment and credit risk, but there was occasional volatility. At its December policy meeting, the Federal Reserve surprised investors by announcing the first reduction in its bond-buying program somewhat earlier than the market was anticipating. The Fed agreed to lower its $85-billion-per-month pace of purchases by $10 billion beginning in January, citing improving labor-market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.04% by the end of December. In January, with the central bank beginning the process of reducing its bond-buying, lack-luster economic data, coupled with concern about emerging-market [EM] currencies, caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.67%, its lowest level since mid-November. By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks as well as lower Treasury yields. The bond markets were also buoyed by investors largely dismissing weak economic data as a function of severe weather affecting some of the country’s most This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Income Fund 5 densely populated regions, and by the fact that the crisis in Ukraine remained localized. Interest rates rose slightly in March only to decline marginally again in April, as the Fed reiterated that it is likely to keep its target for short-term interest rates close to zero for a “considerable time” after its bond purchases end. The fund outpaced its benchmark and the average return of its Lipper peer group by sizable margins at net asset value. What factors fueled this solid showing? Our prepayment and mortgage credit strategies were the biggest contributors to relative performance. We implemented our prepayment strategies with securities such as interest-only and inverse interest-only collateralized mortgage obligations [CMOs]. Lower policy risk coupled with mortgage rates that remained at elevated levels versus the past couple of years reduced the likelihood that the mortgages underlying our CMO holdings would be refinanced. As a result, slower prepayment speeds bolstered the securities’ values. Additionally, positioning the fund for higher mortgage rates worked well, as rates rose steadily during the final months of 2013. Within mortgage credit, our holdings of commercial mortgage-backed securities [CMBS] were the primary contributors. Within CMBS, adroit security selection in subordinated “mezzanine” bonds rated BBB/ Baa, which offered higher yields at what Credit qualities are shown as a percentage of the fund’s net assets as of 4/30/14. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. To be announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings and portfolio credit quality will vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Income Fund we believed were acceptable risks, helped the most. Mezzanine CMBS are lower in the capital structure of a package of securities backed by commercial mortgages, and provide a yield advantage over higher-rated bonds along with meaningful principal protection. Allocations to non-agency residential mortgage-backed securities [RMBS] and interest-only CMBS also modestly aided relative performance. Elsewhere, our positions in corporate bonds provided a further boost to the fund’s return, as the asset class gained due to solid corporate fundamentals and consistent investor demand. How was the fund positioned with respect to interest - rate sensitivity? The fund was defensively positioned for a rising-rate environment, as its duration was shorter than that of the benchmark, particularly in the intermediate, 5- to 10-year portion of the Treasury yield curve. Rates in this portion of the curve are currently being dampened by Fed bond buying, and we believe they will begin to rise as the central bank continues to reduce its bond purchases. This positioning slightly detracted from performance versus the benchmark, as the negative effect of declining rates in January This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Income Fund 7 and April more than offset positive results in other months. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. We also employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our CMO holdings. Additionally, we used total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. The fund increased its distribution rate during the period. What led to that decision? The fund’s distribution rate per class A share was raised from $0.021 to $0.026 in December. The higher yields available on the securitized instruments we invested in enabled the fund to earn a greater amount of interest income, making this increase possible. Similar increases were made to other share classes. What is your outlook for the coming months, and how are you positioning the fund? In our view, Treasury yields, particularly in the intermediate part of the yield curve, are likely to move higher in 2014 as the U.S. economy continues to strengthen. However, we don’t believe rates are likely to rise so quickly that the shift will undermine economic growth. In addition to weather, a significant inventory overhang was a factor in the weak economic readings we saw early this year, and we believe it will take some time for this surplus to work its way through the system. In 2013’s third quarter, gross domestic product [GDP] was much stronger than anticipated, and fourth-quarter 2013 GDP was firmer than originally forecast, leading manufacturers to expand their inventories. However, the weather-related slowdown in 2014’s first quarter, which contributed to an anemic 0.1% GDP, left manufacturers with excess inventory. Consequently, when growth picks up, the economy won’t immediately need production to sustain inventories, meaning it likely won’t get the cyclical boost it otherwise would if inventories were at a more normal level, in our view. Looking at the Fed, bond investors have been willing to give the central bank leeway to pursue a fairly aggressive stimulus policy. But this leeway is heavily dependent on maintaining low inflation, particularly in the area of wages. Currently, the Fed believes the non-accelerating inflation rate of unemployment [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is between 5.2% and 5.6%. However, our research suggests that the NAIRU may be significantly higher than this, primarily because of various structural problems hampering the labor participation rate, particularly in the younger demographic. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, the central bank may begin reducing its stimulus efforts faster than the markets are currently forecasting, which could lead to increased yield-curve volatility. In order to position the portfolio for this potential risk, we have underweight exposure relative to the benchmark on the 2- to 5-year portion of the yield curve, since that is the area of the curve that we believe would be most affected by adjustments in Fed policy. Additionally, we have continued to minimize overall interest-rate risk in the portfolio. As for other aspects of portfolio positioning, we plan to maintain our diversified exposure to mortgage and corporate credit via allocations to mezzanine CMBS and investment-grade bonds, respectively. Concerning prepayment risk, we will continue to seek to capitalize on anticipated slower prepayment speeds through allocations to CMOs. Lastly, 8 Income Fund liquidity risk premiums remain elevated in many parts of the non-agency RMBS market, which could provide a further boost to performance as this sector continues to normalize. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Brett S. Kozlowski, CFA, and Kevin F. Murphy. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (7/2/12) (7/2/12) (6/16/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.82% 7.74% 7.67% 7.67% 7.01% 7.01% 7.38% 7.32% 7.55% 7.91% 7.91% 7.91% 10 years 80.60 73.38 69.80 69.80 67.31 67.31 76.22 70.50 76.10 84.87 85.14 84.81 Annual average 6.09 5.66 5.44 5.44 5.28 5.28 5.83 5.48 5.82 6.34 6.35 6.33 5 years 72.86 65.94 66.25 64.25 66.21 66.21 70.64 65.09 70.42 74.80 75.06 74.75 Annual average 11.57 10.66 10.70 10.43 10.70 10.70 11.28 10.55 11.25 11.82 11.85 11.81 3 years 18.67 13.92 16.09 13.09 15.91 15.91 17.81 13.98 17.86 19.58 19.75 19.54 Annual average 5.87 4.44 5.10 4.19 5.04 5.04 5.62 4.46 5.63 6.14 6.19 6.13 1 year 3.50 –0.64 2.77 –2.19 2.63 1.64 3.36 0.00 3.31 3.66 3.80 3.67 6 months 4.38 0.20 4.03 –0.97 3.89 2.89 4.21 0.82 4.16 4.35 4.49 4.42 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects a conversion to class A shares after eight years. 10 Income Fund Comparative index returns For periods ended 4/30/14 Barclays U.S. Aggregate Lipper Core Bond Funds Bond Index category average* Annual average (life of fund) —† —† 10 years 60.23% 54.61% Annual average 4.83 4.41 5 years 26.88 35.69 Annual average 4.88 6.25 3 years 11.20 11.70 Annual average 3.60 3.75 1 year –0.26 –0.15 6 months 1.74 2.08 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 4/30/14, there were 535, 521, 463, 397, and 283 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.180 $0.153 $0.154 $0.172 $0.173 $0.192 $0.192 $0.187 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/13 $7.20 $7.50 $7.13 $7.15 $7.05 $7.29 $7.16 $7.29 $7.29 $7.29 4/30/14 7.33 7.64 7.26 7.27 7.17 7.41 7.28 7.41 7.42 7.42 Before After Net Net Before After Net Net Net Net Current yield sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 4.26% 4.08% 3.47% 3.63% 4.18% 4.05% 4.12% 4.53% 4.53% 4.37% Current 30-day SEC yield 2 N/A 2.90 2.28 2.28 N/A 2.69 2.77 3.30 3.36 3.28 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Income Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (7/2/12) (7/2/12) (6/16/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.81% 7.74% 7.66% 7.66% 7.00% 7.00% 7.37% 7.31% 7.54% 7.90% 7.90% 7.90% 10 years 74.19 67.22 64.21 64.21 61.80 61.80 69.88 64.36 69.84 78.58 78.84 78.55 Annual average 5.71 5.28 5.08 5.08 4.93 4.93 5.44 5.09 5.44 5.97 5.99 5.97 5 years 79.26 72.09 72.75 70.75 72.62 72.62 77.03 71.28 77.06 81.80 82.06 81.77 Annual average 12.38 11.47 11.55 11.29 11.54 11.54 12.10 11.36 12.11 12.70 12.73 12.69 3 years 19.50 14.72 16.75 13.75 16.87 16.87 18.47 14.62 18.51 20.38 20.56 20.36 Annual average 6.12 4.68 5.30 4.39 5.34 5.34 5.81 4.65 5.82 6.38 6.43 6.37 1 year 3.28 –0.85 2.55 –2.40 2.54 1.55 2.97 –0.37 2.94 3.58 3.72 3.61 6 months 4.91 0.71 4.58 –0.42 4.56 3.56 4.75 1.35 4.69 5.02 5.16 5.09 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/13 0.87% 1.62% 1.62% 1.12% 1.12% 0.58% 0.51% 0.62% Annualized expense ratio for the six-month period ended 4/30/14 0.87% 1.62% 1.62% 1.12% 1.12% 0.59% 0.52% 0.62% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Income Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2013 to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.41 $8.20 $8.19 $5.67 $5.67 $2.99 $2.64 $3.14 Ending value (after expenses) $1,043.80 $1,040.30 $1,038.90 $1,042.10 $1,041.60 $1,043.50 $1,044.90 $1,044.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2014, use the following calculation method. To find the value of your investment on November 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.36 $8.10 $8.10 $5.61 $5.61 $2.96 $2.61 $3.11 Ending value (after expenses) $1,020.48 $1,016.76 $1,016.76 $1,019.24 $1,019.24 $1,021.87 $1,022.22 $1,021.72 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Income Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. 14 Income Fund Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2014, Putnam employees had approximately $458,000,000 and the Trustees had approximately $110,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Income Fund 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Income Fund The fund’s portfolio 4/30/14 (Unaudited) MORTGAGE-BACKED SECURITIES (44.0%)* Principal amount Value Agency collateralized mortgage obligations (19.5%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.991s, 2032 $142,834 $215,010 IFB Ser. 3408, Class EK, 25.181s, 2037 1,577,306 2,291,970 IFB Ser. 2976, Class LC, 23.862s, 2035 186,923 273,556 IFB Ser. 2979, Class AS, 23.715s, 2034 69,677 89,186 IFB Ser. 3072, Class SB, 23.092s, 2035 624,944 886,989 IFB Ser. 3249, Class PS, 21.773s, 2036 509,504 695,582 IFB Ser. 3065, Class DC, 19.403s, 2035 850,351 1,208,256 IFB Ser. 2990, Class LB, 16.557s, 2034 922,101 1,207,518 IFB Ser. 4105, Class HS, IO, 6.448s, 2042 5,021,099 1,257,585 IFB Ser. 3861, Class PS, IO, 6.448s, 2037 4,117,283 594,289 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 5,196,084 941,478 IFB Ser. 4245, Class AS, IO, 5.848s, 2043 13,428,141 3,021,359 IFB Ser. 271, Class S5, IO, 5.848s, 2042 12,363,320 2,706,578 IFB Ser. 3852, Class NT, 5.848s, 2041 3,256,829 3,234,845 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 27,181,593 6,407,501 IFB Ser. 310, Class S4, IO, 5.798s, 2043 3,773,758 947,138 IFB Ser. 311, Class S1, IO, 5.798s, 2043 21,267,945 4,536,942 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 14,420,964 3,163,960 IFB Ser. 314, Class AS, IO, 5.738s, 2043 8,891,109 1,952,248 Ser. 3632, Class CI, IO, 5s, 2038 151,816 14,236 Ser. 3626, Class DI, IO, 5s, 2037 35,604 579 Ser. 4132, Class IP, IO, 4 1/2s, 2042 15,623,701 2,815,639 Ser. 4122, Class TI, IO, 4 1/2s, 2042 5,703,812 1,258,261 Ser. 4018, Class DI, IO, 4 1/2s, 2041 6,546,189 1,233,433 Ser. 3707, Class PI, IO, 4 1/2s, 2025 4,053,880 388,483 Ser. 4116, Class MI, IO, 4s, 2042 12,943,361 2,602,775 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 8,381,678 1,980,101 Ser. 304, Class C22, IO, 3 1/2s, 2042 9,460,329 2,211,352 Ser. 4122, Class AI, IO, 3 1/2s, 2042 10,865,068 1,724,797 Ser. 4141, Class PI, IO, 3s, 2042 11,277,398 1,556,732 Ser. 4158, Class TI, IO, 3s, 2042 28,797,774 3,976,685 Ser. 4165, Class TI, IO, 3s, 2042 32,860,960 4,495,379 Ser. 4176, Class DI, IO, 3s, 2042 30,946,097 4,216,406 Ser. 4171, Class NI, IO, 3s, 2042 17,878,607 2,424,339 Ser. 4183, Class MI, IO, 3s, 2042 10,226,082 1,396,883 Ser. 13-4206, Class IP, IO, 3s, 2041 12,924,346 1,803,980 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 19,043,223 2,192,065 Ser. T-56, Class A, IO, 0.524s, 2043 11,178,595 190,822 Ser. T-56, Class 1, IO, zero%, 2043 13,257,573 1,036 Ser. T-56, Class 2, IO, zero%, 2043 4,885,837 15,268 Ser. T-56, Class 3, IO, zero%, 2043 3,978,272 311 Ser. 3835, Class FO, PO, zero%, 2041 11,246,419 9,392,335 Ser. 3369, Class BO, PO, zero%, 2037 27,463 24,222 Ser. 3391, PO, zero%, 2037 271,019 226,485 Ser. 3300, PO, zero%, 2037 426,020 378,159 Income Fund 17 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. Ser. 3206, Class EO, PO, zero%, 2036 $21,544 $18,957 Ser. 3175, Class MO, PO, zero%, 2036 72,370 62,733 Ser. 3210, PO, zero%, 2036 81,022 73,268 FRB Ser. 3117, Class AF, zero%, 2036 18,953 16,465 FRB Ser. 3326, Class WF, zero%, 2035 18,817 16,088 FRB Ser. 3036, Class AS, zero%, 2035 6,600 6,536 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.986s, 2036 895,791 1,679,271 IFB Ser. 06-8, Class HP, 24.008s, 2036 724,579 1,113,482 IFB Ser. 05-45, Class DA, 23.862s, 2035 1,418,602 2,116,091 IFB Ser. 05-122, Class SE, 22.567s, 2035 1,465,078 2,101,637 IFB Ser. 05-75, Class GS, 19.793s, 2035 445,010 592,969 IFB Ser. 05-106, Class JC, 19.652s, 2035 785,230 1,147,606 IFB Ser. 05-83, Class QP, 16.998s, 2034 162,960 210,048 IFB Ser. 11-4, Class CS, 12.595s, 2040 1,771,766 2,087,319 IFB Ser. 13-19, Class DS, IO, 6.048s, 2041 8,880,477 1,611,321 Ser. 06-10, Class GC, 6s, 2034 4,777,081 4,920,393 Ser. 12-134, Class SA, IO, 5.998s, 2042 6,261,822 1,460,162 IFB Ser. 13-59, Class SC, IO, 5.998s, 2043 12,633,922 2,846,581 IFB Ser. 13-13, Class SA, IO, 5.998s, 2043 13,888,208 3,488,023 IFB Ser. 12-128, Class ST, IO, 5.998s, 2042 6,669,753 1,512,433 IFB Ser. 13-128, Class SA, IO, 5.848s, 2043 10,891,540 2,426,308 Ser. 13-98, Class SA, IO, 5.798s, 2043 8,278,332 1,787,292 IFB Ser. 13-101, Class AS, IO, 5.798s, 2043 21,948,401 5,015,649 IFB Ser. 13-103, Class SK, IO, 5.768s, 2043 5,018,897 1,160,850 Ser. 13-101, Class SE, IO, 5.748s, 2043 11,819,595 2,971,564 IFB Ser. 13-136, Class SB, IO, 5.748s, 2044 29,053,918 5,925,837 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 12,185,383 2,655,195 Ser. 418, Class C24, IO, 4s, 2043 8,524,383 2,004,562 Ser. 12-124, Class UI, IO, 4s, 2042 24,724,233 4,734,691 Ser. 12-40, Class MI, IO, 4s, 2041 12,711,469 2,197,360 Ser. 12-22, Class CI, IO, 4s, 2041 14,143,129 2,558,942 Ser. 418, Class C15, IO, 3 1/2s, 2043 17,684,986 4,049,586 Ser. 13-55, Class IK, IO, 3s, 2043 8,946,205 1,281,812 Ser. 12-144, Class KI, IO, 3s, 2042 21,214,882 3,023,757 Ser. 13-35, Class IP, IO, 3s, 2042 10,275,354 1,169,624 Ser. 13-55, Class PI, IO, 3s, 2042 17,283,455 2,189,295 Ser. 13-67, Class IP, IO, 3s, 2042 21,428,841 2,661,033 Ser. 13-30, Class IP, IO, 3s, 2041 9,018,136 926,613 Ser. 13-23, Class LI, IO, 3s, 2041 10,540,123 1,134,539 Ser. 03-W10, Class 1, IO, 1.092s, 2043 7,904,501 230,033 Ser. 01-50, Class B1, IO, 0.419s, 2041 774,425 10,406 Ser. 2002-W6, Class 1AIO, 0.154s, 2042 978,609 2,141 Ser. 2005-W4, Class 1AIO, 0.092s, 2035 225,601 635 Ser. 03-34, Class P1, PO, zero%, 2043 219,011 190,539 Ser. 07-64, Class LO, PO, zero%, 2037 107,215 94,250 Ser. 07-14, Class KO, PO, zero%, 2037 314,476 271,153 18 Income Fund MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 06-125, Class OX, PO, zero%, 2037 $40,310 $36,195 Ser. 06-84, Class OT, PO, zero%, 2036 33,105 29,246 Ser. 06-46, Class OC, PO, zero%, 2036 29,554 25,732 Government National Mortgage Association IFB Ser. 11-72, Class SE, 7.208s, 2041 9,422,000 9,139,547 IFB Ser. 12-26, Class SP, IO, 6.498s, 2042 9,461,221 2,234,173 IFB Ser. 11-56, Class SI, IO, 6.498s, 2041 34,066,490 6,115,999 IFB Ser. 10-56, Class SC, IO, 6.348s, 2040 3,556,065 671,527 IFB Ser. 11-56, Class MI, IO, 6.298s, 2041 5,274,291 1,202,486 IFB Ser. 13-113, Class SL, IO, 6.078s, 2042 4,956,316 862,902 IFB Ser. 13-124, Class SC, IO, 6.048s, 2041 5,732,745 938,737 IFB Ser. 13-129, Class SN, IO, 5.998s, 2043 6,541,014 1,116,813 IFB Ser. 13-152, Class SG, IO, 5.998s, 2043 12,514,624 2,158,600 IFB Ser. 10-20, Class SC, IO, 5.998s, 2040 7,126,792 1,293,156 Ser. 13-149, Class MS, IO, 5.948s, 2039 10,713,349 1,707,386 IFB Ser. 14-32, Class CS, IO, 5.948s, 2044 6,173,454 1,342,726 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 7,271,006 1,484,876 IFB Ser. 11-128, Class TS, IO, 5.898s, 2041 23,951,396 4,804,650 IFB Ser. 10-151, Class SA, IO, 5.898s, 2040 4,267,802 770,552 IFB Ser. 11-70, Class SM, IO, 5.738s, 2041 5,789,000 1,392,833 Ser. 14-25, Class QI, IO, 5s, 2044 12,708,173 2,999,256 Ser. 13-3, Class IT, IO, 5s, 2043 8,195,453 1,748,899 Ser. 11-116, Class IB, IO, 5s, 2040 8,772,874 762,136 Ser. 13-16, Class IB, IO, 5s, 2040 15,799,159 1,620,624 Ser. 10-35, Class UI, IO, 5s, 2040 9,596,634 2,239,280 Ser. 10-9, Class UI, IO, 5s, 2040 64,305,144 14,790,546 Ser. 09-121, Class UI, IO, 5s, 2039 18,796,416 4,439,902 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 8,165,390 1,934,054 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 8,689,239 1,750,924 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 8,127,934 1,865,281 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 7,603,476 1,157,477 Ser. 14-2, Class IL, IO, 4s, 2044 14,056,151 3,235,111 Ser. 12-56, Class IB, IO, 4s, 2042 16,462,955 3,811,281 Ser. 14-4, Class IK, IO, 4s, 2039 14,522,812 2,489,646 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 10,752,262 1,536,713 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 9,362,835 1,509,195 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 11,259,035 1,962,900 Ser. 12-136, Class IO, IO, 3 1/2s, 2042 27,337,687 6,718,783 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 20,839,522 2,685,798 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 10,929,352 1,720,717 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 10,123,403 1,551,918 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 8,410,262 1,491,055 Ser. 13-53, Class PI, IO, 3s, 2041 15,042,935 2,089,915 Ser. 13-23, Class IK, IO, 3s, 2037 3,850,552 687,169 Ser. 14-46, Class KI, IO, 3s, 2036 9,840,221 1,516,575 Ser. 14-44, Class IC, IO, 3s, 2028 24,538,032 2,981,739 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 86,630 Income Fund 19 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-151, Class KO, PO, zero%, 2037 $694,161 $594,605 Ser. 06-36, Class OD, PO, zero%, 2036 40,069 35,124 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 352,313 45,801 269,294,992 Commercial mortgage-backed securities (18.5%) Banc of America Commercial Mortgage Trust Ser. 06-6, Class AJ, 5.421s, 2045 6,654,000 6,778,243 FRB Ser. 05-5, Class B, 5.393s, 2045 6,500,000 6,786,000 FRB Ser. 05-1, Class A4, 5.347s, 2042 1,070,760 1,080,815 Ser. 04-4, Class D, 5.073s, 2042 994,000 1,030,033 Ser. 07-1, Class XW, IO, 0.494s, 2049 7,726,894 63,569 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.531s, 2051 16,382,657 164,056 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class F, 5.655s, 2041 1,612,000 1,638,195 Ser. 04-4, Class XC, IO, 0.932s, 2042 8,846,049 20,850 Ser. 04-5, Class XC, IO, 0.865s, 2041 29,308,919 74,767 Ser. 02-PB2, Class XC, IO, 0.416s, 2035 5,286,476 2,664 Ser. 05-1, Class XW, IO, 0.037s, 2042 218,705,126 16,403 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 05-T18, Class D, 5.134s, 2042 2,192,000 2,260,500 Ser. 04-PR3I, Class X1, IO, 0.81s, 2041 1,357,581 3,902 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.607s, 2039 1,881,000 1,911,096 Ser. 06-PW14, Class X1, IO, 0.832s, 2038 15,832,388 243,502 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.744s, 2047 1,108,000 1,204,285 FRB Ser. 11-C2, Class E, 5.744s, 2047 1,535,000 1,551,593 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.04s, 2045 7,098,000 6,986,561 Ser. 06-C5, Class XC, IO, 0.735s, 2049 111,362,733 1,447,716 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.56s, 2049 142,921,879 1,071,914 Ser. 07-CD4, Class XW, IO, 0.56s, 2049 45,071,080 383,104 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 3,377,000 3,564,086 FRB Ser. 13-CR11, Class AM, 4.715s, 2046 1,308,000 1,399,560 Ser. 12-CR1, Class XA, IO, 2.398s, 2045 25,971,597 3,046,858 Ser. 12-CR3, Class XA, IO, 2.349s, 2045 53,578,676 6,553,637 Ser. 14-UBS2, Class XA, IO, 1.609s, 2047 24,438,001 2,324,028 COMM Mortgage Trust 144A FRB Ser. 12-CR3, Class E, 4.927s, 2045 2,781,285 2,653,680 FRB Ser. 13-CR8, Class AM, 3.965s, 2046 2,166,000 2,200,288 FRB Ser. 07-C9, Class AJFL, 0.84s, 2049 1,343,000 1,212,998 Ser. 06-C8, Class XS, IO, 0.706s, 2046 49,955,672 611,238 20 Income Fund MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse Commercial Mortgage Trust 144A Ser. 07-C2, Class AX, IO, 0.226s, 2049 $83,890,422 $429,282 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 1,487,000 1,525,403 Ser. 03-CPN1, Class E, 4.891s, 2035 1,528,000 1,528,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 1,676,677 1,844,344 Ser. 03-C3, Class AX, IO, 1.74s, 2038 2,373,445 100 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 1,522,417 20,079 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 9,249,833 9,278,739 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.397s, 2031 47,698 47,648 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 974,910 8,376 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.902s, 2032 F 174,544 122,142 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 3,997,000 4,091,409 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.283s, 2045 243,901,953 458,284 Ser. 07-C1, Class XC, IO, 0.16s, 2049 121,750,721 784,075 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 97-C1, Class X, IO, 1.451s, 2029 2,138,302 50,338 Ser. 05-C1, Class X1, IO, 0.766s, 2043 28,987,858 132,764 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,894,000 1,930,554 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.946s, 2038 1,628,000 1,639,193 Ser. 06-GG6, Class A2, 5.506s, 2038 36,668 36,737 Ser. 05-GG4, Class B, 4.841s, 2039 3,246,000 3,271,319 Ser. 13-GC10, Class XA, IO, 1.902s, 2046 58,273,773 6,151,962 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 72,622 72,622 FRB Ser. 11-GC3, Class E, 5s, 2044 1,692,000 1,563,778 FRB Ser. GC10, Class D, 4.562s, 2046 3,433,000 3,123,687 Ser. 06-GG6, Class XC, IO, 0.16s, 2038 76,814,934 60,991 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.282s, 2051 3,663,000 3,889,740 FRB Ser. 07-LD12, Class A3, 6.135s, 2051 10,579,320 10,610,846 FRB Ser. 06-LDP7, Class B, 6.025s, 2045 3,516,000 3,145,672 FRB Ser. 07-LD11, Class A2, 5.974s, 2049 760,237 763,323 FRB Ser. 04-CB9, Class B, 5.964s, 2041 2,411,000 2,447,647 FRB Ser. 06-LDP6, Class B, 5.688s, 2043 2,815,000 2,815,000 Ser. 06-LDP8, Class B, 5.52s, 2045 1,306,000 1,330,161 Ser. 04-LN2, Class A2, 5.115s, 2041 1,362,610 1,372,352 FRB Ser. 04-CBX, Class B, 5.021s, 2037 1,143,000 1,153,725 FRB Ser. 13-C10, Class D, 4.299s, 2047 1,702,000 1,544,790 Ser. 13-C16, Class XA, IO, 1.545s, 2046 24,291,036 1,797,537 Ser. 06-LDP8, Class X, IO, 0.727s, 2045 48,618,384 546,957 Ser. 07-LDPX, Class X, IO, 0.494s, 2049 60,506,987 537,302 Income Fund 21 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.522s, 2043 $3,439,000 $3,882,074 FRB Ser. 07-CB20, Class C, 6.382s, 2051 1,556,000 1,460,041 FRB Ser. 11-C3, Class E, 5.728s, 2046 1,416,000 1,497,946 FRB Ser. 11-C3, Class F, 5.728s, 2046 1,441,000 1,440,781 FRB Ser. 01-C1, Class H, 5.626s, 2035 1,296,973 1,315,390 FRB Ser. 12-C8, Class D, 4.823s, 2045 8,379,000 8,407,654 FRB Ser. 12-C8, Class E, 4.823s, 2045 1,452,000 1,405,726 FRB Ser. 12-LC9, Class E, 4.574s, 2047 272,000 256,786 FRB Ser. 12_LC9, Class D, 4.574s, 2047 3,277,000 3,216,797 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 3,043,000 2,252,733 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 2,038,000 1,461,654 Ser. 05-CB12, Class X1, IO, 0.493s, 2037 25,348,967 88,113 Ser. 06-LDP6, Class X1, IO, 0.249s, 2043 47,697,653 117,336 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 75,406 75,594 Ser. 99-C1, Class G, 6.41s, 2031 851,777 881,456 Ser. 98-C4, Class G, 5.6s, 2035 56,990 57,594 Ser. 98-C4, Class H, 5.6s, 2035 808,000 846,891 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 1,808,000 1,767,320 FRB Ser. 06-C6, Class AJ, 5.452s, 2039 3,913,000 4,195,350 Ser. 06-C7, Class A2, 5.3s, 2038 2,170,479 2,243,710 Ser. 07-C2, Class XW, IO, 0.738s, 2040 5,847,654 88,721 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 7,400,000 7,118,304 FRB Ser. 04-C7, Class G, 5.032s, 2036 2,082,000 2,126,763 Ser. 06-C7, Class XCL, IO, 0.85s, 2038 61,606,777 903,771 Ser. 06-C7, Class XW, IO, 0.85s, 2038 36,868,205 547,124 Ser. 05-C5, Class XCL, IO, 0.604s, 2040 70,048,574 481,584 Ser. 05-C2, Class XCL, IO, 0.494s, 2040 136,590,754 284,655 Ser. 05-C7, Class XCL, IO, 0.369s, 2040 114,628,687 325,202 Ser. 07-C2, Class XCL, IO, 0.172s, 2040 129,527,916 1,971,544 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.37s, 2028 24,376 2 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.47s, 2051 1,828,000 1,996,907 FRB Ser. 07-C1, Class A3, 6.032s, 2050 726,141 745,109 FRB Ser. 05-CKI1, Class B, 5.457s, 2037 10,872,000 11,263,392 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.11s, 2039 10,380,795 16,807 Ser. 05-MCP1, Class XC, IO, 0.764s, 2043 33,827,591 164,098 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.914s, 2037 256,861 9,247 Ser. 05-C3, Class X, IO, 6.524s, 2044 1,564,110 95,098 Ser. 06-C4, Class X, IO, 6.48s, 2045 4,712,980 403,902 22 Income Fund MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. ML-CFC Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 $958,000 $968,778 FRB Ser. 06-4, Class A2FL, 0.273s, 2049 477,514 476,320 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.218s, 2046 1,359,000 1,173,211 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.777s, 2049 F 745,249 746,102 FRB Ser. 07-HQ12, Class A2FX, 5.777s, 2049 3,390,186 3,441,378 Ser. 07-IQ14, Class A2, 5.61s, 2049 592,591 599,393 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.356s, 2049 1,339,000 1,348,895 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 411,660 411,681 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,614,940 403,735 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 3,091,000 2,978,951 Ser. 12-C4, Class XA, IO, 2.021s, 2045 23,720,315 2,636,394 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 2,499,000 2,502,749 Ser. 05-C17, Class D, 5.396s, 2042 6,740,000 6,908,500 Ser. 06-C29, IO, 0.53s, 2048 172,498,577 1,642,186 Ser. 07-C34, IO, 0.494s, 2046 16,124,721 195,109 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 5.592s, 2042 1,154,000 1,179,965 FRB Ser. 05-C21, Class E, 5.414s, 2044 3,212,000 3,234,805 Ser. 05-C18, Class XC, IO, 0.483s, 2042 21,742,889 55,879 Ser. 06-C26, Class XC, IO, 0.189s, 2045 10,886,993 18,072 WF-RBS Commercial Mortgage Trust Ser. 13-C14, Class XA, IO, 1.062s, 2046 63,885,241 3,722,593 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.647s, 2044 4,834,438 5,019,114 FRB Ser. 11-C4, Class E, 5.415s, 2044 3,212,768 3,258,003 FRB Ser. 13-C17, Class D, 5.298s, 2046 1,665,000 1,566,141 FRB Ser. 12-C7, Class D, 5.002s, 2045 4,482,000 4,594,677 FRB Ser. 12-C7, Class E, 5.002s, 2045 1,985,533 1,932,792 FRB Ser. 12-C10, Class D, 4.608s, 2045 1,804,000 1,672,802 Ser. 14-C19, Class D, 4.234s, 2047 1,781,000 1,560,787 Ser. 13-C12, Class XA, IO, 1.653s, 2048 58,583,907 5,167,804 Ser. 13-C11, Class XA, IO, 1.647s, 2045 25,775,669 2,083,576 255,326,587 Residential mortgage-backed securities (non-agency) (6.0%) BCAP, LLC Trust 144A FRB Ser. 10-RR1, Class 3A3, 5.21s, 2035 2,013,000 1,996,695 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M1, 0.977s, 2034 6,225,650 5,305,499 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 584,444 587,366 Citigroup Mortgage Loan Trust, Inc. 144a Ser. 10-8, Class 1A2, 5 1/2s, 2036 1,300,000 1,297,010 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.752s, 2035 3,411,563 3,269,983 Income Fund 23 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † $134,710 $13 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.444s, 2035 2,911,774 2,810,444 MortgageIT Trust FRB Ser. 05-1, Class 1M2, 0.742s, 2035 3,638,097 3,283,525 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.662s, 2045 4,488,946 3,939,050 FRB Ser. 05-AR19, Class A1C3, 0.652s, 2045 11,579,273 9,958,175 FRB Ser. 2004-AR13, Class A1B2, 0.642s, 2034 11,262,225 10,473,870 FRB Ser. 05-AR11, Class A1B2, 0.602s, 2045 4,692,113 4,105,599 FRB Ser. 05-AR13, Class A1C4, 0.582s, 2045 19,086,420 16,271,173 FRB Ser. 05-AR17, Class A1B2, 0.562s, 2045 6,360,301 5,597,065 FRB Ser. 05-AR11, Class A1B3, 0.552s, 2045 8,357,888 7,313,152 FRB Ser. 05-AR8, Class 2AC3, 0.542s, 2045 4,927,119 4,335,864 FRB Ser. 2005-AR17, Class A1B3, 0.502s, 2045 1,892,392 1,662,940 Total mortgage-backed securities (cost $556,580,244) CORPORATE BONDS AND NOTES (25.9%)* Principal amount Value Basic materials (1.4%) Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 $571,000 $565,290 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 835,000 914,325 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 1,728,000 1,813,356 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 1,170,000 1,224,685 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 112,000 134,968 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 355,000 341,345 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 1,245,000 1,254,704 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 300,000 347,530 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 626,873 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 610,000 611,315 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 752,667 International Paper Co. sr. unsec. notes 7.95s, 2018 1,400,000 1,719,012 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 640,000 654,859 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 110,000 120,147 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 45,000 48,965 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 215,000 226,409 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 945,000 957,295 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 1,130,000 1,381,414 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 393,000 425,127 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 1,080,000 1,256,964 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 158,382 24 Income Fund CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Basic materials cont. Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 $1,470,000 $1,833,108 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 1,385,000 1,811,263 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 590,000 623,576 19,803,579 Capital goods (0.6%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 1,085,000 1,122,975 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 450,000 429,750 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,393,000 1,880,612 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 546,040 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 595,000 693,371 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 720,000 770,469 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 755,515 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 122,075 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 560,000 565,677 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 995,000 1,391,319 Communication services (3.2%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 880,000 1,007,343 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 670,000 688,244 American Tower Corp. sr. unsec. notes 7s, 2017 R 1,210,000 1,408,036 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 R 135,000 139,202 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 1,415,000 1,388,839 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 2,025,000 2,025,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 700,000 880,425 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 2,123,341 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 931,500 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 845,000 1,060,620 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 880,000 997,008 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 886,000 932,330 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,394,000 1,581,111 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 726,943 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 425,000 405,024 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 2,425,000 2,601,710 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 920,000 951,982 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 2,435,000 3,241,275 Income Fund 25 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Communication services cont. Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) $621,000 $624,726 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,845,000 2,077,394 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 192,000 200,809 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 850,000 880,937 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,593,000 2,116,812 Time Warner Cable, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 355,000 421,741 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 800,000 1,024,487 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 443,490 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 85,000 93,690 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 449,000 648,761 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 1,119,000 1,502,259 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 985,000 1,188,880 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 127,000 3,180,173 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 4,675,000 4,883,087 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 640,000 795,203 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 795,000 1,024,194 44,196,576 Consumer cyclicals (2.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 870,000 1,095,999 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 1,065,000 1,465,064 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 790,000 1,108,587 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 675,000 801,651 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 741,750 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 2,400,000 3,208,877 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 1,195,000 1,272,675 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 1,820,000 1,718,477 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 950,000 1,053,513 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 2,591,000 3,381,001 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 350,000 465,309 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 2,760,000 2,926,254 26 Income Fund CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Consumer cyclicals cont. General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 $661,000 $667,610 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 944,000 958,160 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 130,000 134,550 Grupo Televisa, S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 510,000 606,794 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 675,000 927,509 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 266,000 304,378 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 124,000 136,236 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 660,000 634,023 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 840,000 939,750 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 820,000 863,050 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 1,945,000 2,381,433 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 405,000 491,533 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 240,000 251,776 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 780,000 802,948 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 740,000 737,482 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 640,000 640,091 Owens Corning company guaranty sr. unsec. notes 9s, 2019 114,000 143,100 QVC, Inc. 144A company guaranty sr. notes 4.85s, 2024 1,105,000 1,122,501 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,546,394 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 250,000 255,000 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 1,305,000 1,312,033 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 520,000 533,613 36,629,121 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 694,000 704,036 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 202,000 266,651 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 384,000 509,248 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 1,313,000 2,016,542 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,528,709 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 715,000 953,654 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 285,000 283,219 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 2,111,694 2,614,416 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 360,000 373,728 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 675,000 890,748 Income Fund 27 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Consumer staples cont. ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 $360,000 $465,835 ERAC USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 2,235,000 2,392,619 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 1,300,000 1,219,019 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,939,794 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 869,190 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 530,000 676,138 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 775,000 925,812 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 610,000 653,131 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 630,000 674,518 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,406,108 24,363,115 Energy (1.8%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 602,000 641,130 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,880,000 3,836,457 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 209,202 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 683,670 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 450,000 471,938 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 837,099 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,215,796 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,040,000 918,566 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 525,000 649,527 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,164,057 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 1,208,529 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 820,000 766,178 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,680,000 1,875,300 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 200,000 224,000 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 2,160,000 3,153,840 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,033,575 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 267,693 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 154,301 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 798,469 28 Income Fund CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Energy cont. Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) $1,900,000 $2,127,939 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 246,592 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 240,000 273,489 Weatherford International, Ltd. of Bermuda company guaranty notes 6 1/2s, 2036 (Bermuda) 82,000 95,698 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 584,000 766,268 Williams Partners LP sr. unsec. notes 5.4s, 2044 901,000 943,225 Williams Partners LP sr. unsec. notes 4.3s, 2024 919,000 935,364 25,497,902 Financials (9.8%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 3,245,000 3,484,968 Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,725,000 2,292,761 Aflac, Inc. sr. unsec. notes 6.45s, 2040 675,000 852,042 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 2,574,000 3,442,725 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 3,255,000 3,054,619 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 1,890,000 1,919,395 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 1,764,000 2,093,653 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,730,193 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 1,630,000 1,747,360 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,000,000 996,450 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,965,000 2,013,445 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,586,898 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 996,829 Barclays Bank PLC jr. sub. stock FRB bonds 6.278s, perpetual maturity (United Kingdom) 1,200,000 1,215,023 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,818,000 2,468,444 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 1,135,000 1,157,700 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 1,020,000 1,177,584 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 1,685,000 2,004,056 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 2,065,000 2,010,722 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 265,000 280,606 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 460,000 466,724 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 1,260,000 1,244,599 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 415,000 432,464 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 100,000 127,407 Citigroup, Inc. sr. unsec. sub. FRN notes 0.505s, 2016 1,961,000 1,941,612 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 580,000 672,143 Income Fund 29 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Financials cont. CNA Financial Corp. sr. unsec. unsub. notes 3.95s, 2024 $650,000 $663,637 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 545,000 636,288 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 572,290 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 539,000 586,163 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 1,715,000 2,144,784 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 800,000 942,189 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 390,000 445,291 EPR Properties unsec. notes 5 1/4s, 2023 R 1,150,000 1,186,493 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 626,000 579,050 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 2,781,000 3,079,958 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 300,000 390,931 Genworth Holdings, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,075,000 1,343,268 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,141,167 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6.15s, 2018 595,000 681,746 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 950,000 1,093,876 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,548,000 4,564,300 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 435,000 495,430 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 3,260,000 3,478,779 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 825,000 823,878 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 835,000 928,539 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 2,000,000 2,614,652 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 4,560,000 6,657,600 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 955,000 966,938 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,705,000 1,859,790 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 895,000 986,738 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,149,000 1,186,343 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 404,000 460,611 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,489,544 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 130,000 147,875 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 2,033,139 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 1,846,000 1,929,070 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,305,000 3,550,417 Metropolitan Life Global Funding I 144A notes 3s, 2023 715,000 693,519 Metrpolitan Life Insurance Co. 144A unsec. sub. notes 7.8s, 2025 3,000,000 3,815,970 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 150,000 153,772 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,073,908 30 Income Fund CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Financials cont. MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R $1,090,000 $1,185,375 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 500,000 515,889 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 130,441 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 5,484,048 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 1,042,535 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,799,585 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 357,000 378,149 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,471,801 Prudential Holdings, LLC sr. FRN notes Ser. AGM, 1.11s, 2017 137,143 136,034 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 1,255,000 1,672,288 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 455,000 481,680 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 1,107,000 1,171,208 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 358,000 373,992 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 2,640,000 3,092,100 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,753,796 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 565,000 591,204 SL Green Realty Corp./SL Green Operating Partnership/ Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 R 1,185,000 1,286,841 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 460,000 478,975 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 2,835,000 2,749,403 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 2,380,000 2,414,948 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 645,000 754,920 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 889,000 1,178,230 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 975,000 1,317,511 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 250,000 333,514 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 1,070,000 1,272,471 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 810,000 980,573 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 750,000 832,890 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 2,990,000 3,057,218 135,745,984 Health care (0.5%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 2,181,984 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 356,000 387,150 Income Fund 31 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Health care cont. Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 $839,000 $893,535 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 375,000 380,290 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 1,045,000 1,249,595 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 263,258 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 975,000 1,001,551 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 665,000 661,299 7,018,662 Technology (0.5%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 1,232,000 1,119,280 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 2,578,000 2,584,986 Apple, Inc. sr. unsec. unsub. notes 2.1s, 2019 395,000 396,296 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 580,000 620,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 1,075,000 1,125,401 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 425,000 506,813 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 820,000 822,050 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,703,990 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 624,058 672,422 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 232,032 249,434 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 154,000 146,218 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 286,000 265,487 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 1,115,000 1,310,070 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 190,202 218,256 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 390,000 396,133 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 419,490 461,439 5,423,449 Utilities and power (3.2%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 669,731 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 390,000 402,442 Beaver Valley Funding Corp. sr. bonds 9s, 2017 142,000 149,599 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 980,000 1,070,272 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 2,280,000 2,922,926 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 480,000 576,512 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 710,000 692,790 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 725,000 724,701 32 Income Fund CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Utilities and power cont. EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) $845,000 $879,576 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 2,104,900 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 1,118,766 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 870,782 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 1,130,000 1,159,663 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 970,000 1,262,028 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 2,895,000 2,945,663 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 695,000 768,086 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 2,265,000 2,630,940 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 780,000 854,893 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 1,220,000 1,238,498 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 510,000 613,265 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 973,830 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 369,263 Kansas Gas and Electric Co. bonds 5.647s, 2021 455,188 488,506 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 1,455,000 1,451,637 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 89,000 88,778 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 1,285,000 1,598,496 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,221,541 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 410,000 523,514 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 360,000 462,945 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 1,455,000 1,542,406 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 367,049 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 785,000 924,313 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 460,000 593,208 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 885,000 958,243 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,549,947 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 392,711 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 2,840,000 3,649,060 West Penn Power Co. 144A sr. bonds 5.95s, 2017 830,000 942,290 Total corporate bonds and notes (cost $330,076,410) Income Fund 33 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (25.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.2%) Government National Mortgage Association Pass-Through Certificates 5s, July 20, 2041 $6,828,257 $7,542,823 5s, TBA, May 1, 2044 2,000,000 2,193,750 4 1/2s, TBA, May 1, 2044 14,000,000 15,179,063 4s, TBA, May 1, 2044 32,000,000 33,870,000 3 1/2s, TBA, May 1, 2044 12,000,000 12,345,937 71,131,573 U.S. Government Agency Mortgage Obligations (20.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, with due dates from January 1, 2043 to June 1, 2043 6,556,180 6,346,177 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 1,532 1,565 6s, TBA, May 1, 2044 10,000,000 11,170,312 4 1/2s, with due dates from May 1, 2041 to January 1, 2044 18,840,936 20,297,763 4 1/2s, TBA, May 1, 2044 41,000,000 44,017,346 4s, with due dates from June 1, 2042 to November 1, 2042 46,405,178 48,437,218 4s, TBA, May 1, 2044 52,000,000 54,478,122 3 1/2s, TBA, May 1, 2044 23,000,000 23,357,579 3s, with due dates from January 1, 2043 to August 1, 2043 25,185,506 24,443,285 3s, TBA, May 1, 2044 51,000,000 49,721,017 Total U.S. government and agency mortgage obligations (cost $353,876,117) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $429,000 $426,294 Total U.S. treasury obligations (cost $428,752) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $1,064,179 IL State G.O. Bonds, 4.421s, 1/1/15 410,000 419,947 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 916,475 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 933,641 Total municipal bonds and notes (cost $2,705,117) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.785/3 month USD-LIBOR-BBA/May-24 May-14/2.785 $108,129,800 $536,324 (2.785)/3 month USD-LIBOR-BBA/May-24 May-14/2.785 108,129,800 291,950 Credit Suisse International 2.79/3 month USD-LIBOR-BBA/May-24 May-14/2.79 72,086,600 377,734 (2.79)/3 month USD-LIBOR-BBA/May-24 May-14/2.79 72,086,600 182,379 34 Income Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date cont. date/strike amount Value Deutsche Bank AG 2.78/3 month USD-LIBOR-BBA/May-24 May-14/2.78 $43,251,900 $202,851 (2.78)/3 month USD-LIBOR-BBA/May-24 May-14/2.78 43,251,900 124,998 Goldman Sachs International 2.78375/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 72,086,600 352,503 (2.78375)/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 72,086,600 198,238 Total purchased swap options outstanding (cost $3,717,504) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$101.19 $33,000,000 $328,350 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.75 33,000,000 261,360 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/101.00 26,000,000 234,780 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.56 26,000,000 186,160 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.38 26,000,000 167,960 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.19 26,000,000 151,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 26,000,000 136,240 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.59 32,000,000 118,720 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.34 32,000,000 96,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.00 27,000,000 2,160 Total purchased options outstanding (cost $2,775,196) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%)* Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $800,000 $850,408 Total foreign government and agency bonds and notes (cost $798,222) Income Fund 35 SHORT-TERM INVESTMENTS (22.1%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.06% L 238,333,507 $238,333,507 Putnam Money Market Liquidity Fund 0.05% L 34,757,422 34,757,422 SSgA Prime Money Market Fund zero% P 840,000 840,000 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.13%, August 21, 2014 # Δ § $16,473,000 16,471,468 U.S. Treasury Bills with an effective yield of 0.11%, July 24, 2014 # Δ § 1,522,000 1,521,947 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, May 29, 2014 Δ 13,319,000 13,318,103 Total short-term investments (cost $305,238,292) TOTAL INVESTMENTS Total investments (cost $1,556,195,854) Key to holding’s abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,380,560,942. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. 36 Income Fund At the close of the reporting period, the fund maintained liquid assets totaling $310,746,205 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 1,022 $253,532,650 Sep-15 $52,095 U.S. Treasury Bond 30 yr (Long) 38 5,127,625 Jun-14 136,490 U.S. Treasury Bond Ultra 30 yr (Short) 33 4,860,281 Jun-14 (69,156) U.S. Treasury Note 5 yr (Short) 164 19,590,313 Jun-14 12,071 U.S. Treasury Note 10 yr (Long) 451 $56,114,266 Jun-14 209,096 Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/14 (premiums $5,160,767) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $83,659,200 $565,536 Goldman Sachs International 2.95/3 month USD-LIBOR-BBA/May-24 May-14/2.95 25,000,000 35,500 (2.95)/3 month USD-LIBOR-BBA/May-24 May-14/2.95 25,000,000 417,000 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 41,829,600 287,370 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 21,202,000 3,711,940 Total WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $2,405,313) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$100.19 $33,000,000 $192,060 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.00 52,000,000 151,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.75 33,000,000 149,820 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 26,000,000 136,240 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.19 33,000,000 107,580 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.56 26,000,000 105,820 Income Fund 37 WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $2,405,313) (Unaudited) cont. Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$99.38 $26,000,000 $94,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.19 26,000,000 84,760 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.75 33,000,000 82,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.56 26,000,000 57,980 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.38 26,000,000 51,480 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.19 26,000,000 46,020 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.00 26,000,000 40,820 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.59 32,000,000 50,240 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.34 32,000,000 40,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.59 32,000,000 19,840 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.34 32,000,000 15,680 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.00 27,000,000 27 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.00 27,000,000 27 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Bank of America N.A. 2.90/3 month USD-LIBOR-BBA/ May-24 (Written) May-14/2.90 $50,000,000 $108,500 (2.90)/3 month USD-LIBOR-BBA/ May-24 (Written) May-14/2.90 50,000,000 (211,000) Goldman Sachs International 2.60/3 month USD-LIBOR-BBA/ May-24 (Purchased) May-14/2.60 136,625,400 (47,819) JPMorgan Chase Bank N.A. (5.00 Floor)/3 month USD-LIBOR-BBA/ Mar-21 (Written) Mar-21/5.00 1,000,000 (1,294) Total 38 Income Fund TBA SALE COMMITMENTS OUTSTANDING at 4/30/14 (proceeds receivable $33,623,789) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2044 $5,000,000 5/12/14 $5,367,969 Federal National Mortgage Association, 4s, May 1, 2044 13,000,000 5/12/14 13,619,531 Government National Mortgage Association, 4s, May 1, 2044 14,000,000 5/20/14 14,818,125 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $85,714,400 E $72,393 6/18/16 3 month USD- 0.75% $(172,235) LIBOR-BBA 81,226,500 E 618,658 6/18/19 3 month USD- 2.00% (5,650) LIBOR-BBA 210,077,200 E 509,529 6/18/24 3 month USD- 3.00% (3,205,686) LIBOR-BBA 43,444,100 E (494,903) 6/18/44 3 month USD- 3.75% 1,901,908 LIBOR-BBA 15,776,300 E (148) 5/23/19 3 month USD- 1.875% (59,609) LIBOR-BBA 36,285,000 (479) 3/27/24 3 month USD- 2.87% (510,019) LIBOR-BBA 27,608,500 E (389) 5/23/24 3 month USD- 2.845% 169,734 LIBOR-BBA 13,883,100 E (131) 5/27/19 3 month USD- 1.885% (53,580) LIBOR-BBA 21,298,000 E (301) 5/27/24 3 month USD- 2.86% 150,574 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,660,843 $— 1/12/41 4.00% (1 month Synthetic TRS Index $3,734 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,119,632 — 1/12/41 4.50% (1 month Synthetic TRS Index 3,936 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 6,245,002 — 1/12/36 (5.50% ) 1 month Synthetic TRS Index (8,261) USD-LIBOR 5.50% 30 year Fannie Mae pools Income Fund 39 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,934,301 $— 1/12/40 4.50% (1 month Synthetic MBX Index $15,146 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,735,240 — 1/12/42 4.00% (1 month Synthetic TRS Index 5,292 USD-LIBOR) 4.00% 30 year Fannie Mae pools 11,065,800 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (54,242) USD-LIBOR 6.50% 30 year Fannie Mae pools 9,563,980 — 1/12/40 5.00% (1 month Synthetic MBX Index 48,301 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,574,285 — 1/12/41 5.00% (1 month Synthetic MBX Index 44,640 USD-LIBOR) 5.00% 30 year Fannie Mae pools 25,004,809 — 1/12/41 4.00% (1 month Synthetic TRS Index 56,211 USD-LIBOR) 4.00% 30 year Fannie Mae pools 28,916,820 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (141,743) USD-LIBOR 6.50% 30 year Fannie Mae pools 21,324,668 — 1/12/41 5.00% (1 month Synthetic MBX Index 111,022 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,023,085 — 1/12/40 4.00% (1 month Synthetic MBX Index 2,713 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,854,601 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,656 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,459,059 — 1/12/41 4.50% (1 month Synthetic TRS Index 10,674 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,471,746 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,152 USD-LIBOR) 6.00% 30 year Fannie Mae pools 24,758,231 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (121,358) USD-LIBOR 6.50% 30 year Fannie Mae pools 28,226,103 — 1/12/41 5.00% (1 month Synthetic MBX Index 146,953 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,511,151 — 1/12/40 4.00% (1 month Synthetic MBX Index 22,570 USD-LIBOR) 4.00% 30 year Fannie Mae pools 473,917 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,099 USD-LIBOR) 6.50% 30 year Fannie Mae pools 40 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,320,940 $— 1/12/41 5.00% (1 month Synthetic MBX Index $6,877 USD-LIBOR) 5.00% 30 year Fannie Mae pools 859,383 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,340 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 15,300,460 — 1/12/41 5.00% (1 month Synthetic MBX Index 79,659 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,449,756 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (51,222) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,247,531 — 1/12/41 4.00% (1 month Synthetic TRS Index 9,548 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,284,900 — 1/12/40 5.00% (1 month Synthetic MBX Index 6,489 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,513,274 — 1/12/40 4.50% (1 month Synthetic MBX Index 16,923 USD-LIBOR) 4.50% 30 year Fannie Mae pools 24,456,162 — 1/12/41 5.00% (1 month Synthetic MBX Index 127,326 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,086,150 — 1/12/41 5.00% (1 month Synthetic MBX Index 21,274 USD-LIBOR) 5.00% 30 year Fannie Mae pools 710,741 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,589 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,304,951 — 1/12/40 5.00% (1 month Synthetic MBX Index 11,641 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,670,978 — 1/12/40 5.00% (1 month Synthetic MBX Index 8,439 USD-LIBOR) 5.00% 30 year Fannie Mae pools 21,726,044 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (106,495) USD-LIBOR 6.50% 30 year Fannie Mae pools 8,302,090 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (34,625) USD-LIBOR 6.00% 30 year Fannie Mae pools 3,312,183 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (12,425) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,656,042 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (6,212) USD-LIBOR 5.50% 30 year Fannie Mae pools Income Fund 41 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,656,042 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(6,212) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,948,456 — 1/12/41 4.50% (1 month Synthetic TRS Index 3,720 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,323,220 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (12,466) USD-LIBOR 5.50% 30 year Fannie Mae pools 8,632,200 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (32,382) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,323,022 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (12,466) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,904,769 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,123 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 6,900,827 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (33,826) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,198,761 — 1/12/38 6.50% (1 month Synthetic TRS Index 9,738 USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,635,603 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (24,892) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,136,407 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (136) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,197,396 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,673) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,696,635 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (27,923) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,816,698 — 1/12/44 3.50% (1 month Synthetic MBX Index 11,514 USD-LIBOR) 3.50% 30 year Fannie Mae pools Citibank, N.A. 9,028,662 — 1/12/41 5.00% (1 month Synthetic MBX Index 47,006 USD-LIBOR) 5.00% 30 year Fannie Mae pools 12,143,001 — 1/12/41 5.00% (1 month Synthetic MBX Index 63,220 USD-LIBOR) 5.00% 30 year Fannie Mae pools 42 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $6,826,757 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $(8,614) USD-LIBOR 4.50% 30 year Fannie Mae pools 6,529,206 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (8,239) USD-LIBOR 4.50% 30 year Fannie Mae pools Credit Suisse International 22,122,687 — 1/12/41 4.50% (1 month Synthetic MBX Index 74,798 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 3,966,566 — 1/12/39 (5.00%) 1 month Synthetic TRS Index (1,729) USD-LIBOR 5.00% 30 year Fannie Mae pools 4,040,744 — 1/12/43 3.50% (1 month Synthetic TRS Index 7,385 USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,498,516 — 1/12/43 3.00% (1 month Synthetic MBX Index 10,986 USD-LIBOR) 3.00% 30 year Fannie Mae pools 8,678,418 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (10,950) USD-LIBOR 4.50% 30 year Fannie Mae pools 3,439,583 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (4,340) USD-LIBOR 4.50% 30 year Fannie Mae pools 5,499,356 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (656) USD-LIBOR 5.00% 30 year Fannie Mae pools 11,956,559 — 1/12/41 5.00% (1 month Synthetic MBX Index 12,639 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 4,816,698 — 1/12/44 3.50% (1 month Synthetic TRS Index 8,800 USD-LIBOR) 3.50% 30 year Fannie Mae pools Goldman Sachs International 6,021,059 — 1/12/38 6.50% (1 month Synthetic TRS Index 13,964 USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,644,784 — 1/12/38 6.50% (1 month Synthetic TRS Index 10,772 USD-LIBOR) 6.50% 30 year Fannie Mae pools 15,430,262 — 1/12/39 6.00% (1 month Synthetic TRS Index 19,675 USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,834,144 — 1/12/38 6.50% (1 month Synthetic TRS Index 13,531 USD-LIBOR) 6.50% 30 year Fannie Mae pools Income Fund43 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $6,787,191 $— 1/12/42 4.00% (1 month Synthetic TRS Index $13,131 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,787,191 — 1/12/42 4.00% (1 month Synthetic TRS Index 13,131 USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,265,462 — 1/12/41 4.50% (1 month Synthetic TRS Index 6,644 USD-LIBOR) 4.50% 30 year Fannie Mae pools 8,618,323 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (42,245) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,237,666 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,870) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,245,002 — 1/12/36 5.50% (1 month Synthetic TRS Index 8,261 USD-LIBOR) 5.50% 30 year Fannie Mae pools 801,096 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,801 USD-LIBOR) 4.00% 30 year Fannie Mae pools 779,380 — 1/12/41 4.50% (1 month Synthetic TRS Index 983 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,622,675 — 1/12/40 4.00% (1 month Synthetic TRS Index 5,079 USD-LIBOR) 4.00% 30 year Fannie Mae pools 199,557 — 1/12/39 6.00% (1 month Synthetic TRS Index 254 USD-LIBOR) 6.00% 30 year Fannie Mae pools 6,137,182 — 1/12/39 6.00% (1 month Synthetic TRS Index 7,825 USD-LIBOR) 6.00% 30 year Fannie Mae pools 11,806,191 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (57,871) USD-LIBOR 6.50% 30 year Fannie Mae pools 437,772 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,146) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,167,261 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,722) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,006,267 — 1/12/38 6.50% (1 month Synthetic TRS Index 4,653 USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,598,600 — 1/12/38 6.50% (1 month Synthetic TRS Index 15,304 USD-LIBOR) 6.50% 30 year Fannie Mae pools 44Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $5,590,813 $— 1/12/42 4.00% (1 month Synthetic TRS Index $10,817 USD-LIBOR) 4.00% 30 year Fannie Mae pools 11,078,849 — 1/12/39 6.00% (1 month Synthetic TRS Index 14,127 USD-LIBOR) 6.00% 30 year Fannie Mae pools 7,241,329 — 1/12/42 4.00% (1 month Synthetic TRS Index 14,010 USD-LIBOR) 4.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 4,901,977 — 1/12/41 4.50% (1 month Synthetic TRS Index 6,183 USD-LIBOR) 4.50% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $13,534 $198,000 5/11/63 300 bp $13,197 Index CMBX NA BBB– BBB–/P 26,395 438,000 5/11/63 300 bp 25,651 Index CMBX NA BBB– BBB–/P 54,079 876,000 5/11/63 300 bp 52,590 Index CMBX NA BBB– BBB–/P 51,528 904,000 5/11/63 300 bp 49,991 Index Barclays Bank PLC CMBX NA BBB– BBB–/P 88,467 798,000 5/11/63 300 bp 87,110 Index Credit Suisse International CMBX NA BBB– BBB–/P 2,078 17,000 5/11/63 300 bp 2,049 Index CMBX NA BBB– BBB–/P 44,521 459,000 5/11/63 300 bp 43,740 Index CMBX NA BBB– BBB–/P 58,504 735,000 5/11/63 300 bp 57,254 Index CMBX NA BBB– BBB–/P 59,046 740,000 5/11/63 300 bp 57,788 Index CMBX NA BBB– BBB–/P 57,683 745,000 5/11/63 300 bp 56,416 Index CMBX NA BBB– BBB–/P 49,008 745,000 5/11/63 300 bp 47,742 Index Income Fund 45 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– BBB–/P $23,034 $757,000 5/11/63 300 bp $21,747 Index CMBX NA BBB– BBB–/P 13,355 758,000 5/11/63 300 bp 12,067 Index CMBX NA BBB– BBB–/P 12,276 799,000 5/11/63 300 bp 10,918 Index CMBX NA BBB– BBB–/P 9,799 844,000 5/11/63 300 bp 8,364 Index CMBX NA BBB– BBB–/P 64,541 886,000 5/11/63 300 bp 63,035 Index CMBX NA BBB– BBB–/P 102,818 910,000 5/11/63 300 bp 101,271 Index CMBX NA BBB– BBB–/P 98,633 1,287,000 5/11/63 300 bp 96,445 Index CMBX NA BBB– BBB–/P 60,857 1,483,000 5/11/63 300 bp 58,337 Index CMBX NA BB Index — (4,864) 931,000 5/11/63 (500 bp) 3,112 CMBX NA BB Index — (12,033) 689,000 5/11/63 (500 bp) (6,131) CMBX NA BB Index — (2,828) 310,000 5/11/63 (500 bp) (172) CMBX NA BB Index — (2,960) 309,000 5/11/63 (500 bp) (141) CMBX NA BB Index — (13,266) 684,000 5/11/63 (500 bp) (7,407) CMBX NA BBB– BBB–/P 27,854 582,000 5/11/63 300 bp 26,864 Index CMBX NA BBB– BBB–/P 27,001 625,000 5/11/63 300 bp 25,939 Index CMBX NA BBB– BBB–/P 17,442 733,000 5/11/63 300 bp 16,195 Index CMBX NA BBB– — (43,897) 777,000 1/17/47 (300 bp) (24,938) Index CMBX NA BBB– — (47,283) 777,000 1/17/47 (300 bp) (28,324) Index CMBX NA BBB– — (35,856) 764,000 1/17/47 (300 bp) (17,215) Index CMBX NA BBB– — (44,755) 764,000 1/17/47 (300 bp) (26,113) Index Goldman Sachs International CMBX NA BB Index — (2,968) 309,000 5/11/63 (500 bp) (320) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2014. Securities rated by Putnam are indicated by “/P.” 46 Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $357,885,387 $— Foreign government and agency bonds and notes — 850,408 — Mortgage-backed securities — 606,829,002 — Municipal bonds and notes — 3,334,242 — Purchased options outstanding — 1,683,690 — Purchased swap options outstanding — 2,266,977 — U.S. government and agency mortgage obligations — 353,401,957 — U.S. treasury obligations — 426,294 — Short-term investments 273,930,929 31,311,518 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $340,596 $— $— Written options outstanding — (1,426,854) — Written swap options outstanding — (5,017,346) — Forward premium swap option contracts — (151,613) — TBA sale commitments — (33,805,625) — Interest rate swap contracts — (2,488,792) — Total return swap contracts — 365,337 — Credit default contracts — 75,318 — Totals by level $— The accompanying notes are an integral part of these financial statements. Income Fund 47 Statement of assets and liabilities 4/30/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,283,104,925) $1,358,829,475 Affiliated issuers (identified cost $273,090,929) (Notes 1 and 5) 273,090,929 Interest and other receivables 11,206,139 Receivable for shares of the fund sold 6,985,547 Receivable for investments sold 7,482,675 Receivable for sales of delayed delivery securities (Note 1) 33,787,451 Receivable for variation margin (Note 1) 1,660,329 Unrealized appreciation on forward premium swap option contracts (Note 1) 108,500 Unrealized appreciation on OTC swap contracts (Note 1) 2,164,100 Premium paid on OTC swap contracts (Note 1) 210,710 Prepaid assets 72,583 Total assets LIABILITIES Payable to custodian 4,524,651 Payable for investments purchased 9,172,084 Payable for purchases of delayed delivery securities (Note 1) 250,476,661 Payable for shares of the fund repurchased 3,289,245 Payable for compensation of Manager (Note 2) 437,065 Payable for custodian fees (Note 2) 22,796 Payable for investor servicing fees (Note 2) 158,344 Payable for Trustee compensation and expenses (Note 2) 414,527 Payable for administrative services (Note 2) 4,150 Payable for distribution fees (Note 2) 362,517 Payable for variation margin (Note 1) 2,594,854 Unrealized depreciation on OTC swap contracts (Note 1) 971,702 Premium received on OTC swap contracts (Note 1) 962,453 Unrealized depreciation on forward premium swap option contracts (Note 1) 260,113 Written options outstanding, at value (premiums $7,566,080) (Notes 1 and 3) 6,444,200 TBA sale commitments, at value (proceeds receivable $33,623,789) (Note 1) 33,805,625 Collateral on certain derivative contracts, at value (Note 1) 840,000 Other accrued expenses 296,509 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,463,878,225 Undistributed net investment income (Note 1) 26,838,099 Accumulated net realized loss on investments (Note 1) (186,416,794) Net unrealized appreciation of investments 76,261,412 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 48 Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($851,688,507 divided by 116,249,041 shares) $7.33 Offering price per class A share (100/96.00 of $7.33)* $7.64 Net asset value and offering price per class B share ($32,708,856 divided by 4,508,066 shares)** $7.26 Net asset value and offering price per class C share ($133,243,494 divided by 18,321,491 shares)** $7.27 Net asset value and redemption price per class M share ($121,588,350 divided by 16,965,814 shares) $7.17 Offering price per class M share (100/96.75 of $7.17)† $7.41 Net asset value, offering price and redemption price per class R share ($10,643,372 divided by 1,462,191 shares) $7.28 Net asset value, offering price and redemption price per class R5 share ($3,460,016 divided by 466,677 shares) $7.41 Net asset value, offering price and redemption price per class R6 share ($23,149,000 divided by 3,118,511 shares) $7.42 Net asset value, offering price and redemption price per class Y share ($204,079,347 divided by 27,494,647 shares) $7.42 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Income Fund 49 Statement of operations Six months ended 4/30/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $58,401 from investments in affiliated issuers) (Note 5) $30,146,465 Total investment income EXPENSES Compensation of Manager (Note 2) 2,478,736 Investor servicing fees (Note 2) 927,018 Custodian fees (Note 2) 42,582 Trustee compensation and expenses (Note 2) 45,384 Distribution fees (Note 2) 2,128,160 Administrative services (Note 2) 18,963 Other 348,069 Total expenses Expense reduction (Note 2) (1,877) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,182,802 Net realized loss on swap contracts (Note 1) (8,348,894) Net realized loss on futures contracts (Note 1) (1,254,639) Net realized gain on written options (Notes 1 and 3) 5,953,826 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 30,112,602 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 50 Income Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/14* Year ended 10/31/13 Operations: Net investment income $24,159,430 $53,257,626 Net realized gain (loss) on investments (466,905) 40,513,901 Net unrealized appreciation (depreciation) of investments 30,112,602 (66,475,663) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (19,845,035) (27,142,179) Class B (710,503) (976,648) Class C (2,794,118) (3,872,863) Class M (2,949,772) (4,276,503) Class R (215,686) (213,023) Class R5 (59,052) (373) Class R6 (425,616) (131,370) Class Y (4,005,158) (5,975,551) Increase (decrease) from capital share transactions (Note 4) 129,910,790 (193,294,019) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,227,849,965 1,436,436,630 End of period (including undistributed net investment income of $26,838,099 and $33,683,609, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Income Fund 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized of expenses net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c net assets (%) (%) d Class A April 30, 2014** .14 .17 (.18) — — * .43* 1.94* 124* October 31, 2013 .29 (.12) (.24) — — .87 4.03 267 October 31, 2012 .21 .43 (.21) — — .86 3.02 204 October 31, 2011 .28 .05 (.35) — — e,f .86 4.02 339 October 31, 2010 .43 .31 (.49) — f — f,g .88 h,i 6.38 h 112 October 31, 2009 .29 1.44 (.47) — f — 1.68 h,j 5.12 h 331 Class B April 30, 2014** .11 .17 (.15) — — * .80* 1.58* 124* October 31, 2013 .23 (.12) (.18) — — 1.62 3.28 267 October 31, 2012 .16 .42 (.16) — — 1.61 2.27 204 October 31, 2011 .22 .06 (.30) — — e,f 1.61 3.29 339 October 31, 2010 .39 .28 (.43) — f — f,g 1.63 h,i 5.82 h 112 October 31, 2009 .24 1.43 (.43) — f — 2.43 h,j 4.31 h 331 Class C April 30, 2014** .11 .16 (.15) — — * .80* 1.58* 124* October 31, 2013 .24 (.13) (.18) — — 1.62 3.28 267 October 31, 2012 .16 .42 (.16) — — 1.61 2.27 204 October 31, 2011 .22 .06 (.30) — — e,f 1.61 3.27 339 October 31, 2010 .35 .33 (.44) — f — f,g 1.63 h,i 5.08 h 112 October 31, 2009 .26 1.42 (.43) — f — 2.43 h,j 4.45 h 331 Class M April 30, 2014** .13 .16 (.17) — — * .55* 1.83* 124* October 31, 2013 .27 (.12) (.22) — — 1.12 3.79 267 October 31, 2012 .19 .42 (.20) — — 1.11 2.77 204 October 31, 2011 .26 .05 (.34) — — e,f 1.11 3.82 339 October 31, 2010 .42 .29 (.47) — f — f,g 1.13 h,i 6.23 h 112 October 31, 2009 .27 1.41 (.46) — f — 1.93 h,j 4.83 h 331 Class R April 30, 2014** .13 .16 (.17) — — * .55* 1.82* 124* October 31, 2013 .27 (.12) (.22) — — 1.12 3.79 267 October 31, 2012 .19 .43 (.20) — — 1.11 2.77 204 October 31, 2011 .25 .07 (.34) — — e,f 1.11 3.74 339 October 31, 2010 .40 .31 (.47) — f — f,g 1.13 h,i 5.91 h 112 October 31, 2009 .27 1.44 (.46) — f — 1.93 h,j 4.85 h 331 Class R5 April 30, 2014** .15 .16 (.19) — — * .29* 1.99* 124* October 31, 2013 .32 (.12) (.26) — — 11 .58 4.33 267 October 31, 2012† .08 .23 (.07) — — * 10 .19* 1.12* 204 Class R6 April 30, 2014** .15 .17 (.19) — — * .26* 2.06* 124* October 31, 2013 .31 (.12) (.26) — — .51 4.25 267 October 31, 2012† .08 .24 (.07) — — * 10 .17* 1.14* 204 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 52Income Fund Income Fund 53 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized of expenses net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c net assets (%) (%) d Class Y April 30, 2014** .15 .17 (.19) — — * .30* 2.05* 124* October 31, 2013 .31 (.13) (.25) — — .62 4.30 267 October 31, 2012 .23 .45 (.23) — — .61 3.26 204 October 31, 2011 .29 .06 (.37) — — e,f .61 4.25 339 October 31, 2010 .46 .30 (.50) — f — f,g .63 h,i 6.74 h 112 October 31, 2009 .32 1.43 (.48) — f — 1.43 h,j 5.87 h 331 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). Also excludes acquired fund fees, if any. d Portfolio turnover excludes TBA purchase and sale commitments. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2010 0.03% October 31, 2009 0.19 i Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.18% of average net assets for the period ended October 31, 2010. j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.72% of average net assets for the period ended October 31, 2009. The accompanying notes are an integral part of these financial statements. 54Income Fund Income Fund 55 Notes to financial statements 4/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2013 through April 30, 2014. Putnam Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. 56 Income Fund Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/ discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premium is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Income Fund 57 Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. 58 Income Fund OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $987,217 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. Income Fund 59 At the close of the reporting period, the fund had a net liability position of $3,737,585 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $3,690,901 and may include amounts related to unsettled agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 60 Income Fund At October 31, 2013, the fund had a capital loss carryover of $173,457,392 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $6,653,400 $10,608,039 $17,261,439 * 92,884,454 N/A 92,884,454 October 31, 2016 63,311,499 N/A 63,311,499 October 31, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,568,818,533, resulting in gross unrealized appreciation and depreciation of $73,989,347 and $10,887,476, respectively, or net unrealized appreciation of $63,101,871. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Income Fund 61 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $588,666 ClassR5 1,229 ClassB 24,541 ClassR6 3,922 ClassC 96,069 ClassY 116,485 ClassM 89,525 Total ClassR 6,581 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,877 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $809, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $991,873 ClassM 301,519 ClassB 165,313 ClassR 22,191 ClassC 647,264 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $47,386 and $2,735 from the sale of classA and classM shares, respectively, and received $6,569 and $885 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 62Income Fund A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $44 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $1,334,422,029 and $1,372,121,300, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amount premiums Written options outstanding at the beginning of the reporting period $241,365,400 $2,535,653 $— $— Options opened 1,318,482,800 9,664,444 1,321,000,000 5,070,938 Options exercised (100,000,000) (592,500) — — Options expired — — (180,000,000) (330,469) Options closed (1,162,157,400) (6,446,830) (567,000,000) (2,335,156) Written options outstanding at the end of the reporting period $297,690,800 $5,160,767 $574,000,000 $2,405,313 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/14 Year ended 10/31/13 ClassA Shares Amount Shares Amount Shares sold 17,340,112 $125,637,742 20,725,283 $150,177,288 Shares issued in connection with reinvestment of distributions 2,460,056 17,722,905 3,334,755 24,048,309 19,800,168 143,360,647 24,060,038 174,225,597 Shares repurchased (12,417,487) (89,712,644) (36,133,561) (260,478,835) Net increase (decrease) Six months ended 4/30/14 Year ended 10/31/13 ClassB Shares Amount Shares Amount Shares sold 254,393 $1,824,209 828,163 $5,959,446 Shares issued in connection with reinvestment of distributions 83,910 598,499 114,704 819,305 338,303 2,422,708 942,867 6,778,751 Shares repurchased (670,375) (4,798,360) (1,826,179) (13,066,485) Net decrease Income Fund 63 Six months ended 4/30/14 Year ended 10/31/13 ClassC Shares Amount Shares Amount Shares sold 1,934,140 $13,909,603 2,888,515 $20,818,710 Shares issued in connection with reinvestment of distributions 292,431 2,091,134 389,912 2,792,633 2,226,571 16,000,737 3,278,427 23,611,343 Shares repurchased (2,548,972) (18,273,469) (7,688,225) (54,891,598) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassM Shares Amount Shares Amount Shares sold 419,513 $2,979,695 673,386 $4,797,863 Shares issued in connection with reinvestment of distributions 40,478 285,416 54,910 387,694 459,991 3,265,111 728,296 5,185,557 Shares repurchased (1,712,353) (12,074,917) (3,731,396) (26,426,129) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassR Shares Amount Shares Amount Shares sold 443,728 $3,200,085 748,244 $5,381,147 Shares issued in connection with reinvestment of distributions 27,710 198,440 26,004 186,217 471,438 3,398,525 774,248 5,567,364 Shares repurchased (132,967) (955,051) (379,041) (2,715,551) Net increase Six months ended 4/30/14 Year ended 10/31/13 ClassR5 Shares Amount Shares Amount Shares sold 546,114 $3,993,501 — $— Shares issued in connection with reinvestment of distributions 8,074 59,052 51 373 554,188 4,052,553 51 373 Shares repurchased (88,982) (653,602) — — Net increase 51 Six months ended 4/30/14 Year ended 10/31/13 ClassR6 Shares Amount Shares Amount Shares sold 2,639,897 $19,311,717 939,717 $6,974,232 Shares issued in connection with reinvestment of distributions 58,300 425,616 18,090 131,370 2,698,197 19,737,333 957,807 7,105,602 Shares repurchased (428,318) (3,141,345) (110,595) (805,572) Net increase 64 Income Fund Six months ended 4/30/14 Year ended 10/31/13 ClassY Shares Amount Shares Amount Shares sold 14,701,242 $107,992,113 13,446,440 $98,603,847 Shares issued in connection with reinvestment of distributions 431,012 3,148,529 637,375 4,652,623 15,132,254 111,140,642 14,083,815 103,256,470 Shares repurchased (5,981,927) (43,858,078) (22,053,330) (160,640,906) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR5 1,511 0.32% $11,197 ClassR6 1,511 0.05 11,212 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $— $45,139,505 $10,382,083 $2,588 $34,757,422 Putnam Short Term Investment Fund* 27,481,533 409,377,374 198,525,400 55,813 238,333,507 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Income Fund 65 Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $208,600,000 Purchased swap option contracts (contract amount) $476,200,000 Written TBA commitment option contracts (contract amount) (Note 3) $406,300,000 Written swap option contracts (contract amount) (Note 3) $345,900,000 Futures contracts (number of contracts) 2,000 Centrally cleared interest rate swap contracts (notional) $760,600,000 OTC total return swap contracts (notional) $687,700,000 OTC credit default contracts (notional) $20,200,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $103,061 Payables $27,743 Investments, Receivables, Net Payables, Net assets— Unrealized assets — Unrealized Interest rate contracts appreciation 8,413,006* depreciation 12,841,011* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $422,413 $422,413 Interest rate contracts 332,384 (1,254,639) (8,771,307) $(9,693,562) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $595,013 $595,013 Interest rate contracts (1,379,058) 494,390 12,372,706 $11,488,038 Total Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. 66 Income Fund Bank of America N. A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N. A. Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N. A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $1,616,957 $— $— $— $— $— $— $1,616,957 OTC Total return swap contracts* # 7,670 813,629 — 110,226 114,608 — 173,962 6,183 — 1,226,278 OTC Credit default contracts* # — 100,413 — 2,648 — — 103,061 Futures contracts § — 43,372 43,372 Forward premium swap option contracts # 108,500 — 108,500 Purchased swap options** # 828,274 — — — 560,113 327,849 550,741 — — 2,266,977 Purchased options** # — 1,683,690 — 1,683,690 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 2,594,854 — 2,594,854 OTC Total return swap contracts* # — 702,559 — 16,853 17,675 — 123,854 — — 860,941 OTC Credit default contracts* # 4,107 1,357 — — 22,279 — 27,743 Futures contracts § — Forward premium swap option contracts # 211,000 — 47,819 1,294 — 260,113 Written swap options # 565,536 — 452,500 3,999,310 — 5,017,346 Written options # — 1,426,854 — 1,426,854 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $163,801 $(120,988) $— $— $685,427 $327,849 $103,178 $(3,569,913) $— $(2,410,646) Net amount $— $230,701 $(977,897) $93,373 $49,753 $— $— $(167,672) $43,372 $(728,370) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
